The State of Oklahoma on relation of the Commissioners of the Land Office have applied to this court to assume original jurisdiction in an original proceeding to consider its petition for a writ of mandamus directed to the Honorable W.P. Keen, District Judge of Judicial District No. 12, directing him to confirm sheriff's sales held in some 27 foreclosure proceedings pending in the district courts of the various counties of said judicial district. The court assumed original jurisdiction and directed the respondent to respond within five days, but no response has been filed.
This matter is governed by the decisions heretofore rendered by this court in the case of State ex rel. v. Keen,185 Okla. 597, 95 P.2d 851, State ex rel. v. Keen, 187 Okla. 179,102 P.2d 143, and Fisher v. Keen, 187 Okla. 5, 100 P.2d 859, and accordingly the petition for the writ is hereby granted.
The respondent is directed to confirm the sales specified in the petition filed herein and to take other steps to see that sheriff's deeds are executed and delivered and to take all other and further steps prescribed by law for the completion of the foreclosures involved. It is further ordered that the cost of this proceeding be taxed personally to the respondent. Judgment is hereby rendered against respondent, for which let execution issue. See State ex rel. v. Crum, 185 Okla. 462,94 P.2d 231.
CORN, C. J., GIBSON, V. C. J., and RILEY, OSBORN, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.